internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-153550-02 date date legend x entity country a covered employees act b act c body d dear this responds to the letter dated date and related correspondence submitted on behalf of x requesting a ruling that x is treated as a_trust for federal_income_tax purposes under sec_301_7701-4 of the procedure and administration regulations plr-153550-02 facts the information submitted discloses that x was organized as an entity under the laws of country a x was created to provide old age and or death_benefits to covered employees in country a x is exempt from tax under the laws of country a x is governed by act b and c and regulated by body d body d is the official government body established under act c to supervise insurance_companies and pension funds in country a x's organizing document provides that x's purpose is to insure the pensions of covered employees and their surviving relatives x has the power to engage in any activity that conforms to act c and that serves to protect the benefits accumulated by the parties x derives its funds from a combination of employee contributions employer contributions and income from investments x must invest its available funds responsibly based on an investment plan adopted annually x must submit to body d annually an audited report of its financial position showing that the provisions of act c are satisfied and that the interests of covered employees and their surviving relatives are guaranteed x must also submit to body d an actuarial report concerning x with a signed statement of the actuary if x needs to explain any actuarial measures taken the members of x cannot unilaterally assign or transfer their pension benefits to another person law and analysis sec_301_7701-1 of the administration and procedure regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the internal_revenue_code provides for special treatment of that organization sec_301_7701-4 provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit if an entity has both associates and a business_purpose it cannot be classified as a_trust for federal_income_tax purposes plr-153550-02 conclusion based solely on the facts submitted and the representations made we conclude that x is classified as a_trust for federal_income_tax purposes under sec_301_7701-4 except as expressly provided no opinion is expressed concerning the federal_income_tax consequences of the facts described above under any other provision of the code specifically we make no determination concerning whether x or its beneficiaries are entitled to any benefits under the internal_revenue_code or the income_tax treaty entered into by country a and the united_states concerning income derived from the united_states this ruling is directed only to x who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x s david r haglund sincerely david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
